Citation Nr: 0428807	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-05 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from March 1988 to September 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that determination, the RO denied the 
claim of entitlement to service connection for lumbar spine 
pain due to vertebral abnormality, to include as secondary to 
service-connected residuals of a pilonidal cyst excision.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The appellant claims service connection for a low back 
disorder, either as directed related to his service or as 
related to his previously service-connected residuals of a 
pilonidal cyst excision.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  A veteran who has 90 
days or more of wartime service may be entitled to 
presumptive service connection of a chronic disease - such as 
arthritis - that becomes manifest to a degree of 10 percent 
or more within one year from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307 (2004).  Generally, there must be medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310 
(2004).  Additionally, when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, the claimant shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

The VA examination in October 2001 diagnosed lumbar spine 
pain with vertebral abnormality; on x-ray, there was 
decreased joint space at the L3-L4 region and L4 was abnormal 
with a defect of the anterior superior end plate.  This 
diagnosis satisfies the initial element of a service-
connection claim.  

The service medical records reveal a normal entrance 
examination in February 1988, but complaints of low back pain 
in May 1988 and in February and September 1992.  In May 1988, 
one physician suggested the possibility if sciatica, though 
another doubted that assessment.  In 1992, there was mid-back 
tenderness and an assessment of mechanical back pain.  

The key questions in this case are (1) whether there is 
medical evidence of a nexus between the current disorder 
reported in the VA examination of October 2001 and the in-
service findings; and (2) whether there is medical evidence 
of a nexus between that current disorder and the already 
service-connected residuals of a pilonidal cyst excision.  
The record includes no medical evidence on these questions, 
which necessitates a remand of the case to the RO for an 
medical examination and opinion.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002); and 
38 C.F.R. § 3.159 (2004)) have been 
satisfied.   In particular, the RO must 
inform the claimant (1) about the 
information and evidence not of record 
that is necessary to establish service 
connection for a low back disorder on 
direct and secondary bases; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  Arrange for a VA examination to 
determine the nature and etiology of the 
claimed low back disorder.  The claims 
file must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and he/she should 
so indicate in their report.  After 
reviewing the service medical records and 
the available post-service medical 
records and after examining the 
appellant, ask the examiner to opine - 
based on review of the evidence of 
record, examination of the appellant, and 
her or his professional expertise - 
(1) as to the diagnoses applicable to the 
disorder, and (2) whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any disorder diagnosed is medically 
related to the appellant's service or to 
his service-connected residuals of a 
pilonidal cyst excision.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  The 
findings and opinions should be set forth 
in a written report made part of the 
claims file.  

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
Supplemental Statement of the Case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



